Case 1:19-cv-06189-LDH-RML Document 17 Filed 02/11/20 Page 1 of 2 PageID #: 127



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  AIRWAIR INTERNATIONAL LTD., a company of the
  United Kingdom, ·

                   Plaintiffs,                                No. 1:19-cv-06189-LDH-RML

          V.

  PRIMARK US CORPORATION, a Delaware
  corporation, PRIMARK LIMITED, a limited company in
  England and Wales,

                    Defendants.


                  NOTICE OF MOTION TO ADMIT COUNSEL PRO HAC VICE

        PLEASE TAKE NOTICE that upon the annexed affidavit ofmovant in support of this

 motion and the Certificate of Good Standing annexed thereto we will move this Court pursuant

 to Rule 1.3(c) of the Local Rules of the United States District Court for the Eastern District of

 New York for an Order allowing the admission of movant, a partner with the firm of Winston &

 Strawn LLP and a member in good standing of the Bar of the State of California as attorney pro

 hac vice to argue or try this case in whole or in part as counsel for Defendants Primark Limited

 and Primark US Corp. There are no pending disciplinary proceedings against me in any State or

 Federal court.

 Dated: January    7l:/,   2020



                                                        ennifer A. Golinveaux
                                                      WINSTON & STRA
                                                       101 California Street, 35th Floor
                                                      San Francisco, California 94111
                                                      Telephone: 415.591.1000
                                                      Facsimile: 415 .591.1400
                                                      jgolinveaux@winston.com
Case 1:19-cv-06189-LDH-RML Document 17 Filed 02/11/20 Page 2 of 2 PageID #: 128




                                  CERTIFICATE OF SERVICE


       I, Jennifer A. Golinveaux, hereby certify that on February 11, 2020, a true and correct

copy of the foregoing document, a motion to admit Jennifer A. Golinveaux pro hac vice, was

electronically filed via the Court's CM/ECF system, which will automatically serve and send

email notification of such filing to all registered attorneys of record.


                                                        /s/Jennifer A. Golinveaux
